Citation Nr: 1740983	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  07-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychotic traits.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

The Veteran's claim has previously been characterized as a claim for service connection for major depressive disorder with psychotic traits.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In this case, the evidence of record shows diagnoses of other psychiatric disabilities, including anxiety disorder, NOS.  Therefore, in light of the Court's decision in Clemons, the issue has been recharacterized (as stated on the cover page) to encompass all of the Veteran's psychiatric diagnoses.

When the matter was before the Board in September 2011, it was remanded for additional development.  In an October 2012 decision, the Board denied the Veteran's claim of service connection for major depressive disorder with psychotic traits.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an April 2013 Order of the Court vacated and remanded the claim back to the Board for readjudication in accordance with the directives of the Joint Motion for Remand.  In October 2013, the Board remanded the claim for further development, to include the scheduling of a new VA examination.  The matter has now been returned to the Board for further appellate review.




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder, is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for an acquired psychiatric disorder given the favorable nature of the Board's decision.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record establishes that the Veteran has a current disability.  The VA and private treatment records as well as VA examinations have diagnosed the Veteran with some form of a depressive disorder, including major depressive disorder.  Therefore, the first requirement for service connection has been satisfied.

The Veteran claims that his current psychiatric disability is related to his service.  Specifically, he contends that he developed a psychiatric disability due to having been involuntarily and unexpectedly separated from service because of his language difficulties.  Although the service treatment records are silent regarding complaints, diagnosis, or treatment for a psychiatric disability, service personnel records note that in October 1977, the Veteran was recommended for discharge due to his extremely limited English skills and his learning capabilities were such that completion of required training was precluded.  In addition, in an October 1977 Acknowledgement of Notification of Proposed Discharge, the Veteran elected not to have a counsel assist him in the discharge procedures or make statements, and not to undergo a separation examination if the separation was approved.  The Veteran was discharged in November 1977.  Therefore, based on the Veteran's statements and the service records, the Board concludes that the second element for establishing service connection, an in-service event, has been satisfied.

What remains to be established is whether the Veteran's psychiatric disorder is related to service.

An October 2006 Mental Impairment Questionnaire reflects that psychologist H.M. diagnosed the Veteran with major depression with psychotic features.  It was noted that the Veteran was removed from the training program with the Army in November 1977 due to his inability to communicate in English.  The Veteran loved the Army and being in the Army had been his primary goal.  H.M. found that this situation triggered an emotional condition, and since 1979, he has been in psychiatric treatment and has been using medication.  H.M. noted that he had been treating the Veteran since April 2006.    

In November 2011, the Veteran was afforded a VA psychiatric examination.  The Veteran was diagnosed with major depressive disorder, single episode, severe, with psychotic features.  Upon examination and a review of the evidence of record, the examiner opined, "there is no temporal relationship between military stressors and onset of [d]epressive and anxiety symptomatology and the stressors leading [V]eteran to this symptomatology were job related and family related as already mentioned on the Relevant Medical Health history."  As indicated above, the April 2013 Joint Motion for Remand vacated and remanded the claim back to the Board for readjudication.  The parties to the Joint Motion found, in part, that the November 2011 VA examination was inadequate, as the examiner did not address the October 2006 opinion of Dr. H.M. and improperly relied on the absence of a "temporal relationship" in finding that the Veteran's psychiatric disorder was not related to service.  As such, the November 2011 VA opinion lacks probative weight in this matter.

In July 2012, the Veteran submitted a letter from Dr. N.O.V., who noted that the Veteran's nervous problem started when he left service, when he was called one day and, without explanation, told that he was out of the Army.  This episode caused him a lot of trauma and frustration, and he returned home depressed and started psychiatric treatment in 1978.  Dr. N.O.V. then stated "please evaluate because after evaluation of his medical records it is at least as likely as not that his major depression is service connected secondary to his incident while at service."  However, this opinion from Dr. N.O.V. lacks probative weight as it does not contain sufficient rationale and is inconsistent with the medical history, which notes that the Veteran started treatment in 1979.      

The Veteran underwent a VA mental disorders examination in December 2014.  The examiner diagnosed the Veteran with major depressive disorder.  The examiner found that the Veteran's major depressive disorder was not related to service.  The rationale was that there was no evidence of psychiatric complaints, findings, or treatment prior to service, during service, and within one year after discharge from service.  The examiner noted that the Veteran did not seek psychiatric care until two years after service; therefore, there was no relationship to service.  The Veteran's condition in terms of etiology and pathophysiology was not related at all with military service.  The examiner also stated that there was "no clear and unmistakable evidence of any type of psychosis" prior to, during, or within one year after discharge from service.  There was no evidence in the claims file regarding any psychosis.  However, it is not clear as to whether the examiner considered the Veteran's statements regarding the onset of his psychiatric disability.  

The Veteran submitted a July 2017 opinion from D.B.V., a mental health counselor.
She indicated that it was her professional opinion that more likely than not, the Veteran's onset of major depressive disorder was directly related to his abrupt discharge from service, with prolonged stigma that prevented him from seeking immediate treatment.  Such trauma resulted in feelings of significant loss, with financial ruminations, and depressive episodes.  D.B.V. also stated that the course of major depressive disorder was quite variable, and the fact that the Veteran did not seek immediate treatment following service did not delineate the symptomatic behaviors of major depressive disorder, but suggested barriers of seeking help associated with stigma.  She cited to an Oxford University study which concluded that approximately 60% of military personnel do not seek immediate help for mental health problems because of associated stigma.  The Veteran was not interviewed, but D.B.V. noted that she reviewed the pertinent in-service and post-service medical records from the Veteran's claims file.

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, there is conflicting evidence as to whether a relationship exists between the Veteran's psychiatric disorder and service.  As indicated above, there are some problems with the December 2014 VA opinion and the July 2017 private opinion.  However, in examining the evidence of record, including the October 2006 statement from psychologist, H.M., the Board concludes that the evidence is at least in equipoise as to whether the Veteran's diagnosed psychiatric condition is a result of service.  Therefore, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


